Title: From George Washington to Robert Dinwiddie, 23 May 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 23 May 1756]
To the Honourable Robert Dinwiddie esq. Governour of Virginia.Honble Sir,

The method I shall use to inform your Honour of the proceedings of the Militia, is to enclose a Transcript of my Journal that relates to that Affair; and to send a copy of a Council of War held here by the Field Officers of these Counties you were pleased to order to our assistance—These, I hope, will be sufficient to discover the springs that actuated my Conduct.
The spirit of Desertion was so remarkable in the Militia, that it had a surprizing effect upon the Regiment, and encouraged many of the Soldiers to desert: but as I never had failed in sending Officers on different roads upon the first reports, so neither did I neglect it now; and luckily caught two; who being brought to trial, were both convicted—as your Honour will see by the Courts proceedings. James Thomas, one of them, was among the first of my followes; and always behaved himself with great sobriety, honesty and diligence, so far as I have ever seen or heard. And I imagine, if he did not lose the money, as he says in his defence; he might be prevailed upon to spend a part in liquour—and then was afraid to meet his officer with the rest.
The other criminal, Henry Campbell, is a most atrocious villain, and richly merits an ignominious Death, for a former as well as the present, offence. He was once a Sergeant, and entrusted with some Goods from Alexandria; part of which he embezzled; and because it could not be absolutely proved, was only Reduced. After that, [(]in December last) he deserted, and carried several men with him: and, upon the most solemn promises of good Behaviour, was pardoned—But for this only reason—we had no power to hold General Courts martial. and now he was instrumental in carrying off seven others; two only of whom were taken. For these reasons I hope your Honour

will think him as worthy an Example against Desertion, as Lewis against Cowardice: whose execution I have delayed until the arrival of the Draughts. These Examples, and proper encouragement for good Behaviour, will I hope, bring the Soldiers under proper Discipline. I found it absolutely impossible to go to Fort Cumberland at this time, without letting matters of greater importance suffer in my absence here: Such a multiplicity of different kinds of Business am I at present engaged in.
Governour Innes is gone up; who I hope will assist with his advice in setting things to rights, if any irregularities have been practised contrary to the custom of the army. But I can not find, by any enquiries that I have been able to make, that there have.
I have ordered a sufficiency of Officers to be left at Fort Cumberland, and the rest to repair to this place; in order to proceed to Fredericksburgh, agreeably to your Honours Commands: and, as soon as the Gentlemen, Associators arrive here, I shall take that place in my way to Williamsburgh, to settle my accompts, and receive more money, which is already scarce with me.
I am heartily glad your Honour has fixed upon those Gentlemen to point out the place for erecting of Forts; but am sorry to find their motions are so slow—The summer season will be so far advanced, that if we meet with opposition in conducting the work; the difficulties and delays that must attend the execution, can not be described.
It gave me infinite concern to find the Assembly had levied their Troops until December only: By the time they shall have entered into the Service, they will claim a Discharge—To get the least smattering of the Duty, they can not; and we find by experience, that our poor and ragged Soldiers, would kill the most likely Militia in five days marching: so little are the latter acquainted with Fatigue. Men would almost as soon have entered the Service for seventeen months as for seven—and in that time I am convinced, we could have enlisted them all upon our own terms. as it is, some perhaps may be got: Pray does your Honour approve that they should? One of those would be of more worth than two of the others.
Your Honour, in a letter of the  ultimo, approved of the Scheme I sent down for forming the Regiment into two Battalions of twenty companies (giving the Field Officers each

one;) but never gave any directions concerning the appointment. Nor do I think there can be any plan judiciously concerted, until we know what number of Forts are to be built on our Frontiers; as the number of our Companies must in a great measure depend upon the Divisions of the Regiment. As the case now stands, there are several vacancies in the Regiment; and I have but one blank commission: Though if I had, I should not think it prudent to fill up more, until matters are a little better regulated.
At this place I have begun the Fort according to your Orders; and found, as little of the matter as I know myself, the work could not be conducted if I was away: which was one among many reasons, that detained me here—I have also ordered Captain Stewart, who commands at Conogochieg, to fortify that place as well as he can, with the Tools he can procure. And shall endeavour in all things, so far as I am capable, to act for the best.
Mr Dick (who is just returned from the northward) says, There are Orders for drawing out all the ammunition and other Stores that belong to the Train at Fort Cumberland; and to send them immediately round to New-York.
I have thought it expedient to give your Honour the earliest advice, that you may order accordingly: For should this be done, it will leave that place entirely defenceless; and stop the source that can supply us otherwise. I have given Colonel Stephen previous notice of it; and have desired he will work on the conductor of the Train (in whose care it is left) and have the Forts of Ashby, Cockes, &c. plentifully furnished before such an order arrives. I am &c.

G:W.
Winchester—May 23, 1756.    

